Citation Nr: 0800197	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  07-05 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from September1967 to 
May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
denied an increased rating for the veteran's service-
connected PTSD, currently rated as 50 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time the veteran filed his substantive appeal in 
February 2007, he stated that he wanted a Board hearing at 
the RO, but in March 2007, the RO received notice from the 
veteran of his withdrawal of his request for a Board hearing.  
Subsequently, the RO requested that the Disabled American 
Veterans (DAV) review the case and submit a statement on 
behalf of the veteran, and the RO accepted such a statement 
from DAV in May 2007.  After receipt of the statement from 
DAV regarding the veteran's appeal, the RO sent a letter to 
the veteran, with a copy to DAV, telling the veteran it had 
certified his appeal to the Board and was transferring his VA 
records to the Board.  

Although the claims file includes a VA Form 21-22, 
Appointment of Veterans Service Organization As Claimant's 
Representative, showing the veteran appointed DAV as his 
representative in February 1998, the record also includes 
another VA Form 21-22, which appoints Vietnam Veterans of 
America as his representative.  The latter form was dated in 
October 2006 and shows VA acknowledged the appointment in 
October 2006.  

A VA Form 119, Report of Contact, shows that in 
November 2007, the same individual who executed the veteran's 
VA Form 9 and who identified herself as with Vietnam Veterans 
of America at the time the veteran withdrew his request for a 
Board hearing, contacted the RO and on the veteran's behalf 
requested a hearing for the veteran before a Decision Review 
Officer at the RO.  Although this request was received after 
the case was certified to the Board, the Board believes that 
due process will be served by returning the case to the RO 
for the requested hearing.  In this regard, although the RO 
was on notice as of October 2006 that the veteran had 
appointed Vietnam Veterans of America as his representative, 
that organization was not provided the opportunity to submit 
a statement on the veteran's behalf prior to certification of 
the case to the Board, nor was it provided notice when the RO 
certified the case to the Board.  These circumstances serve 
as a showing of good cause for delay in the request for a 
hearing.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

Arrange for a hearing for the veteran 
before a Decision Review Officer at the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



